Citation Nr: 0012078	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (Committee).  The 
veteran and his representative appeared at a hearing before 
the Committee at the Nashville, Tennessee VA Regional Office 
(RO) in October 1998. 


REMAND

The Board notes that the veteran, in a December 1998 VA Form 
9, indicated that he wanted a hearing before a Member of the 
Board at the local VA office.   Neither the veteran nor his 
representative has withdrawn this request.  

The Board observes that according to a July 1998 letter, the 
overpayment, on which the veteran requested waiver, in the 
amount of $2,700 was liquidated as the documentation 
certifying the veteran's son's school attendance after June 
1, 1996 though June 1997 was received.  Thus, this would 
indicate that the issue has been resolved and an overpayment 
no longer exists.  However, according to a November 1998 
statement of the case, there is an overpayment in the amount 
of $2,802 which appears to have resulted from the veteran's 
receipt of housebound benefits to which he was entitled in 
December 1997.  It appears to the Board that the RO intended 
to apply the $2,802 in housebound benefits to the veteran's 
$2,700 overpayment of improved pension benefits, which has 
now been liquidated.  It is what, if any, overpayment 
currently exists and the reasons for any overpayment.    

Accordingly, this case is REMANDED to the RO for the 
following:

1.  In view of the liquidation of the 
$2,700 overpayment, the RO should perform 
an accounting to determine the current 
amount of any overpayment and the basis 
for such.  

2.  If an overpayment currently exists, 
the RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




